UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 99-6463



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

          versus


ERNEST CARL    DARCUS,   JR.,    a/k/a   Ernest   C.
Darcas,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-96-43, CA-98-135-7, CR-95-34, CA-98-192-7)


Submitted:    August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Ernest Carl Darcus, Jr., Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Carl Darcus, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Darcus, Nos. CR-96-43;

CA-98-135-7; CR-95-34; CA-98-192-7 (W.D. Va. Feb. 9, 1999).     We

deny Darcus’ motion to acquire transcripts.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2